Citation Nr: 0423578	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for chronic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for chronic rhinitis.  The veteran perfected a timely appeal 
of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

With respect to the claim of entitlement to an increased 
(compensable) disability rating for chronic rhinitis, the 
Board notes that while the veteran was furnished VA letters 
dated in October 2000, neither letter fully complies with the 
notification requirements of the VCAA.  In this context, the 
October 2000 letters merely advise the veteran of the 
disabilities claimed, what VA will do, what information has 
been received, and how long it will take to decide his claim.  
However, these same letters do not provide any notice of what 
evidence is needed to substantiate a claim for an increased 
rating for chronic rhinitis, and that such would be evidence 
tending to show that this disability has increased in 
severity to a level that at least meets the criteria for the 
next higher rating under diagnostic code 6501.  Consequently, 
with respect to the discrete notice required for this claim, 
these letters also do not fully inform the veteran and his 
representative of which portion, if any, of the evidence is 
to be provided by the veteran and which part, if any, VA will 
attempt to obtain on his behalf.

While the veteran did receive a letter in June 2002 informing 
him of the VCAA and its requirements with respect to the 
claims of service connection for diabetes and an increased 
disability rating for degenerative disc disease of the 
thoracic spine, to date, neither the veteran nor his 
representative has been issued any sort of corrective 
notification that remedies the VCAA deficiencies contained in 
the October 2000 letters as regards the claim for increase 
concerning the veteran's chronic rhinitis.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an increased (compensable) 
disability rating for chronic rhinitis, 
the RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should undertake any other 
development required to comply with the 
VCAA and implementing regulations, to 
include obtaining an examination if 
deemed necessary.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased (compensable) disability rating 
for chronic rhinitis, in light of all 
pertinent evidence and legal authority

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand the Board intimates no opinion as to any 
outcome warranted.  The veteran need take no action until 
otherwise notified,.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




